Pfeifer, J.,
concurring in part and dissenting in part. The lead opinion states that since the FOP could not bar the release of the records at issue, it lacked the legally protectable interest necessary for intervention. In essence, the court tells the FOP that because it would lose on the merits, it may not intervene. The whole case revolves around whether the FOP can stop the release of the public records based upon its collective bargaining agreement with the city. The FOP should have been a part of the determination and allowed to intervene.
Still, I do agree with the majority that the records at issue are public records. Had the city destroyed the records, they would still be public records, just unavailable ones. The records here are public and available, and should be released to the Dispatch.
Lundberg Stratton, J., concurs in the foregoing opinion.